


EXHIBIT 10.1


Life Time Fitness, Inc.
2011 Long-Term Incentive Plan




Restricted Stock Agreement (Non-Employee Director)


Name of Non-Employee Director:
No. of Shares Covered:
Date of Issuance:
Vesting Schedule pursuant to Section 2 (Cumulative):


Vesting Date(s)


No. of Shares Which
Become Vested as of Such Date











This is a Restricted Stock Agreement (the “Agreement”) between Life Time
Fitness, Inc., a Minnesota corporation (the “Company”), and the non-employee
director identified above (the “Director”) effective as of the date of issuance
specified above.
RECITALS
WHEREAS, the Company maintains the Life Time Fitness, Inc. 2011 Long-Term
Incentive Plan (the “Plan”);
WHEREAS, pursuant to the Plan, the Company’s Compensation Committee, a committee
of the Board of Directors (the “Committee”), administers the Plan and the
Company’s Board of Directors (the “Board”) has the authority to determine the
awards to be granted under the Plan to non-employee directors; and
WHEREAS, the Board has determined that the Director is eligible to receive an
award under the Plan in the form of shares of restricted stock;
NOW, THEREFORE, the Company hereby grants this award of Restricted Shares to the
Director under the terms and conditions as follows.
TERMS AND CONDITIONS* 
1.    Grant of Restricted Stock.


(a)    Subject to the terms and conditions of this Agreement, the Company has
issued to the Director the number of Shares specified at the beginning of this
Agreement. These Shares are subject to the restrictions provided for in this
Agreement and are referred to collectively as the “Restricted Shares” and each
as a “Restricted Share.”
_____________________________________________
*    Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.

-1 of 4-

--------------------------------------------------------------------------------





(b)    The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Director (unless the
Director requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Each Restricted Share will remain restricted and subject to forfeiture to the
Company unless and until that Restricted Share has vested in the Director in
accordance with all of the terms and conditions of this Agreement. If a
certificate evidencing any Restricted Share is requested by the Director, the
Company shall retain custody of any such certificate throughout the period
during which any restrictions are in effect and require, as a condition to
issuing any such certificate, that the Director tender to the Company a stock
power duly executed in blank relating to such custody.


2.
Vesting. The Restricted Shares that have not previously been forfeited will vest
in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement. In addition, the Restricted Shares that have not
previously vested or been forfeited will vest immediately upon the first to
occur of the following events: (i) death of the Director; (ii) Total Disability
of the Director; (iii) Retirement of the Director; and (iv) a Change of Control
as defined in the Plan.



3.
Lapse of Restrictions; Issuance of Unrestricted Shares. Upon the vesting of any
Restricted Shares, such vested Restricted Shares will no longer be subject to
forfeiture as provided in Section 4 of this Agreement. Upon the vesting of any
Restricted Shares, all restrictions on such Restricted Shares will lapse.



4.
Forfeiture. If (i) the Director’s service as a member of the Board is terminated
for any reason, whether by the Company, by the Director or otherwise,
voluntarily or involuntarily, other than in the circumstances described in
Section 2 of this Agreement, or (ii) the Director attempts to sell, assign,
transfer or otherwise dispose of, or mortgage, pledge or otherwise encumber any
of the Restricted Shares or the Restricted Shares become subject to attachment
or any similar involuntary process, then any Restricted Shares that have not
previously vested shall be forfeited by the Director to the Company, the
Director shall thereafter have no right, title or interest whatsoever in such
Restricted Shares (and any dividends accrued with respect to such Restricted
Shares), and, if the Company does not have custody of any and all certificates
representing Restricted Shares so forfeited, the Director shall immediately
return to the Company any and all certificates representing Restricted Shares so
forfeited. If the Restricted Shares are evidenced by a book entry made in the
records of the Company’s transfer agent, then the Company will be authorized to
cause such book entry to be adjusted to reflect the number of Restricted Shares
so forfeited.

5.
Shareholder Rights. As of the date of issuance specified at the beginning of
this Agreement, the Director shall have all of the rights of a shareholder of
the Company with respect to the Restricted Shares (including voting rights and
the right to receive dividends and other distributions), except as otherwise
specifically provided in this Agreement; provided, however, any dividends
declared and paid on the Restricted Shares prior to vesting shall be accrued and
held by the Company as a general obligation and paid to the Employee only if,
when and to the extent the related Restricted Shares vest and become
non-forfeitable as provided in Section 2 hereof.



6.
Restrictive Legends and Stop-Transfer Orders.

(a)    The book entry or certificate representing the Restricted Shares shall
contain a notation or bear the following legend (as well as any notations or
legends required by applicable state and federal

-2 of 4-

--------------------------------------------------------------------------------



corporate and securities laws) noting the existence of the restrictions and the
Company’s rights to reacquire the Restricted Shares set forth in this Agreement:
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”
(b)    The Director agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
        
(c)    The Company shall not be required (i) to transfer on its books any
Restricted Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement, or (ii) to treat as owner of the
Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.


7.
Tax Consequences and Withholdings. The Director understands that unless a proper
and timely Section 83(b) election has been made as further described below,
generally under Section 83 of the Code, at the time the Restricted Shares vest,
the Director will be obligated to recognize ordinary income and be taxed in an
amount equal to the Fair Market Value as of the date of vesting for the
Restricted Shares then vesting. The Director shall be solely responsible for any
tax obligations that may arise as a result of the Restricted Shares.



8.
Section 83(b) Election. The Director has been informed that, with respect to the
grant of Restricted Shares, an election may be filed by the Director with the
Internal Revenue Service, within 30 days of the date of issuance, electing
pursuant to Section 83(b) of the Code to be taxed currently on the Fair Market
Value of the Restricted Shares on the date of issuance. The Director
acknowledges that it is the Director’s sole responsibility to timely file the
election under Section 83(b) of the Code.



If the Director makes such election, the Director shall promptly provide the
Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Shares as of the date of issuance.


9.
Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Director. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

10.
Award Subject to Plan, Articles of Incorporation and By‑Laws. The Director
acknowledges that the Restricted Shares are subject to the Plan, the Articles of
Incorporation, as amended from time to time, and the By‑Laws, as amended from
time to time, of the Company, and any applicable federal or state laws, rules or
regulations.

11.
Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Director.

12.
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).


-3 of 4-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Director and the Company have executed this Agreement as
of the     th day of     , 2014.




DIRECTOR
_______________________________________


[NAME]


LIFE TIME FITNESS, INC. (the “Company”)


By_____________________________________


Its______________________________________

-4 of 4-